SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 UNITED STATES FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE PERIOD ENDED: December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 33-20783-D GOTTAPLAY INTERACTIVE, INC. (Name of Small Business Issuer in Its Charter) NEVADA 20-1645637 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization 3226 Rosedale Street NW, Suite 200 GIG HARBOR, WA 98335 (253) 617-7491 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $0.001 Par Value 33,307,898 as of February 19, 2008. Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [x] PART IFINANCIAL INFORMATION 3 ITEM 1CONSOLIDATED CONDENSED FINANCIAL STATEMENTS OF GOTTAPLAY INTERACTIVE, INC 3 CONSOLIDATED CONDENSED BALANCE SHEETS 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS 4 CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIT 5 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 7 ITEM 2MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3.CONTROLS AND PROCEDURES 19 PART II.OTHER INFORMATION 19 ITEM 1.LEGAL PROCEEDINGS 19 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5.OTHER INFORMATION. 20 ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K 20 SIGNATURES 20 2 PART I. FINANCIAL INFORMATION ITEM I.
